  Case 3:20-cv-00820-REP Document 15 Filed 12/08/20 Page 1 of 5 PageID# 131




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

 STEVEN MANN et al.,

      Plaintiffs,                                              Case No. 3:20-cv-00820-REP

 v.

 PRINCETON ALTERNATIVE FUNDING,
 LLC et al.,

      Defendants.

                          DEFENDANTS’ MOTION FOR
                  SANCTIONS AGAINST PLAINTIFFS’ COUNSEL
            PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 11(b)(1-3)

         Defendants Princeton Alternative Funding, LLC (“PAF”), Princeton Alternative Income

Fund, L.P. (“PAIF”), Philip Burgess (“Burgess”), Walter Wojciechowski (“Wojciechowski”),

MicroBilt Financial Services Corp. (“MicroBilt”), Alonzo Primus (“Primus”) and LJP Consulting,

LLC (“LJP”) (collectively, “Defendants”), respectfully submit this Motion For Sanctions Against

Plaintiffs’ Counsel Pursuant To Federal Rule Of Civil Procedure 11 (this “Motion”).

         Pursuant to Rule 11, this Motion and the accompanying Memorandum and exhibits were

initially served on Plaintiffs’ counsel on November 11, 2020, more than 21 days ago (the “Safe

Harbor Documents”). See Exhibit A (attached to the accompanying Memorandum). As a result

of the Safe Harbor Documents, Plaintiffs’ counsel filed a Rule 41(a) dismissal (the “Dismissal

Filing”) of the Class Complaint against Defendants. 1




1
  The portions of this Motion and accompanying Memorandum that relate and regard the Dismissal Filing were, of
course, not included in the Safe Harbor Documents because the Dismissal Filing had not yet occurred. Because they
are repetitious of the offensive false statements in the Class Complaint, the false statements of the Dismissal Filing
are included herein (i) to highlight Plaintiffs’ counsel intentionality of asserting these false baseless statements and
(ii) to seek additional sanctions for such repetitious behavior.


                                                           1
  Case 3:20-cv-00820-REP Document 15 Filed 12/08/20 Page 2 of 5 PageID# 132




       A reasonable, responsible pre-filing inquiry would have revealed to Plaintiffs’ counsel that there

was no evidentiary support for the claims asserted by Plaintiffs against Defendants in the class

action RICO complaint (ECF Dkt. 1) (the “Class Complaint”) for the following reasons:

           •   The Draw Request Records provided by Big Valley Financial to PAIF
               confirm that none of the Class Complaint’s Plaintiffs received any of the
               loan proceeds and the entirety of such loan proceeds was used to originate
               consumer loans through Big Valley Financial and none was used by Big
               Valley Financial to fund other tribal lenders. Therefore, Plaintiffs’ counsel
               could not possibly have had evidence to support the allegations of the Class
               Complaint because none existed;

           •   No Defendant loaned or otherwise transferred funds to or through any of
               the tribal lenders identified in the Class Complaint;

           •   The contractual relationship between PAF/PAIF and Big Valley Financial,
               an affiliate of Big Valley Band of Pomo Indians of the Big Valley
               Rancheria, included a “Funds Use” covenant that required the loan proceeds
               to be used only for consumer loans between Big Valley Financial and
               consumers and that would have prohibited Big Valley Financial lending any
               such loan proceeds to other tribal lenders;

           •   The records reflect that the loan to Big Valley Financial included only an
               interest rate of at most twenty-four percent (24%) and there is no evidence
               that any other payments were made—and none were made—from Big
               Valley Financial or any other tribal lender to PAIF as asserted in the Class
               Complaint because Big Valley Financial never loaned or otherwise made
               funds available to any tribal lender identified in the Class Complaint; and,

           •   The allegations that Wojciechowski held direct ownership in PAIF or that
               Burgess owns indirectly a majority of the “shares” in PAF and PAIF are
               incorrect.

       The facts and legal arguments on which this Motion are based in support of the preceding

reasons, and the lack of good cause and proper due diligence and investigation as required by Rule

11, are more fully discussed and delineated in the Memorandum of Law filed herewith. In short,

while the factual positions presented by Defendants in this Motion and supported by the exhibits

referenced in the Memorandum were in part records maintained and controlled by Defendants,

                                                   2
    Case 3:20-cv-00820-REP Document 15 Filed 12/08/20 Page 3 of 5 PageID# 133




these factual records confirm that, under no circumstances, could Plaintiffs’ counsel have

discovered any facts that would have constituted a basis upon which to make the baseless RICO

conspiracy accusations that have been asserted in both the Class Complaint and the more recent

Dismissal Filing that repeats the false RICO conspiracy allegations against Defendants. 2

         As a result of the filing of the Class Complaint and now the Dismissal Filing, Defendants

have incurred substantial legal expenses in preparing this Motion and otherwise defending against

this frivolous matter, especially where Plaintiffs’ counsel has sought to use the allegations in the

Class Complaint to foist impermissible personal jurisdiction over Defendant Burgess in the

Williams litigation that is also presently venued before this Court.

         Thus, for the reasons more fully set forth in the Memorandum being filed herewith, and

the exhibits attached thereto, Defendants respectfully request that this Court grant this Motion and

award Defendants sanctions against Plaintiffs’ counsel, pursuant to Rule 11(b)(1), (b)(2) and

(b)(3), in the amount of the attorneys’ fees incurred by Defendants in preparing, investigating,

serving and filing the Safe Harbor Documents, this Motion, and otherwise defending against this

action, including the Dismissal Filing, and such other amount deemed by the Court necessary to

deter such conduct in the future, where Defendants have delineated the factual falsities with respect

to the allegations asserted in the Class Complaint (ECF Dkt. 1) and where Plaintiffs’ counsel has

now admitted in the Dismissal Filing that they did not have an evidentiary basis to file such Class

Action. 3



2
  Typically, though not required, a document such as the Dismissal Filing would be shared in advance with opposing
counsel. In this case, Mr. Bennett did not share the Dismissal Filing prior to its filing presumably, in part, because of
the offensive statements that were included therein.
3
  Upon the Court’s direction, undersigned counsel will submit detailed invoices itemizing all fees and costs incurred
in investigating, preparing, drafting, serving and filing the Safe Harbor Documents and this Rule 11 Motion and
otherwise defending against the false claims asserted in the Class Complaint and now more recently in the Dismissal
Filing.

                                                           3
 Case 3:20-cv-00820-REP Document 15 Filed 12/08/20 Page 4 of 5 PageID# 134




Dated: December 8, 2020           Respectfully submitted,


                                  By /s/ Wyatt B. Durrette, Jr.
                                  Wyatt B. Durrette, Jr., Esquire (VSB No. 04719)
                                  Durrette, Arkema, Gerson & Gill PC
                                  1111 East Main Street, 16th Floor
                                  Richmond, Virginia 23219
                                  Tel: (804) 775-6900
                                  Fax: (804) 775-6911
                                  wdurrette@dagglaw.com

                                  To Be Admitted Pro Hac Vice
                                  In This Litigation:

                                  Maurice R. Mitts (Pa. Bar No. 50297)
                                  Gerard M. McCabe (Pa. Bar No. 66564)
                                  MITTS LAW, LLC
                                  1822 Spruce Street
                                  Philadelphia, Pennsylvania 19103
                                  Tel: (215) 866-0110
                                  Fax: (215) 866-0111
                                  mmitts@mittslaw.com
                                  gmccabe@mittslaw.com

                                  Attorneys for Princeton Alternative Funding, LLC,
                                  Princeton Alternative Income Fund, L.P., Philip
                                  Burgess, Alonzo Primus, Walter Wojciechowski,
                                  MicroBilt Financial Services Corporation, and LJP
                                  Consulting, LLC




                                     4
  Case 3:20-cv-00820-REP Document 15 Filed 12/08/20 Page 5 of 5 PageID# 135




                                   CERTIFICATE OF SERVICE

        I hereby certify that on December 8, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will automatically e-mail notification of such

filing to all counsel of record.

        To the best of my knowledge, there are no other attorneys or parties who require service

by U.S. Mail.


                                              /s/ Wyatt B. Durrette, Jr.
                                            Wyatt B. Durrette, Jr., Esquire (VSB No. 04719)
                                            Durrette, Arkema, Gerson & Gill PC
                                            1111 East Main Street, 16th Floor
                                            Richmond, Virginia 23219
                                            Tel: (804) 775-6900
                                            Fax: (804) 775-6911
                                            wdurrette@dagglaw.com




                                               5
